                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
v.                                   )       Case No. 1:18-cr-410
                                     )
                                     )
SEITU SULAYMAN KOKAYI,               )       Hearing Date: 1/4/19
                                     )
      Defendant.                     )       The Honorable Leonie M. Brinkema
____________________________________)

                DEFENDANT’S OPPOSITION TO GOVERNMENT’S MOTION FOR
                      “MODIFICATION” OF TRIAL SCHEDULE

       COMES NOW, Defendant, Seitu Sulayman Kokayi (hereinafter “Mr. Kokayi”), by

counsel, and opposes the Government’s “Motion for (1) Sufficient Time To Respond To FISA-

Related Motion And (2) Modification Of Trial Schedule.” In support thereof, counsel states as

follows, upon information and belief:

       1. Based on a criminal complaint, Mr. Kokayi was charged herein on August 22, 2018

with a violation of 18 U.S.C. §2422(b). He was taken into custody the following day (August

23, 2018).

       2. Mr. Kokayi then appeared in The United States Magistrates Court for a detention

hearing on August 24, 2018, at which proceeding he was denied release. On that same day, prior

to the Detention Hearing, the government provided Mr. Kokayi with notice of its intent to use

FISA derived evidence.

       3. After obtaining additional time before the Speedy Trial deadline for an Indictment (to

review information pertaining to the case, negotiate a potential agreement and to fully consider

circumstances), the parties determined on November 7, 2018, that a trial would be necessary.


                                                1
       3. On November 8, 2018, Mr. Kokayi was indicted on two counts of Coercion and

Enticement of a Minor, in violation of 18 U.S.C. §2422(b), and one count of Transfer of Obscene

Material to a Minor, in violation of 18 U.S.C. §1470.

       4. On November 9, 2018 (a day after the Indictment), the government again provided

Mr. Kokayi with notice of its intent to use FISA derived evidence.

       5. Mr. Kokayi was arraigned herein on November 16, 2018. At that proceeding, Mr.

Kokayi requested a trial date outside the Speedy Trial time period, which ended on or about

January 25, 2019. Due to co-counsel’s schedule, Mr. Kokayi waived his Speedy Trial rights for

the purpose of a brief 11-day extension.

       5. On December 17, 2018, Mr. Kokayi filed a motion to suppress any and all information

obtained pursuant to FISA surveillance.

       6. Upon information and belief, Mr. Kokayi, who is a United States citizen, and who has

resided in the United States his entire life, has been under FISA surveillance for approximately

(3) three years.

       8. The Government now seeks 60 days to file a response to the motion filed by Mr.

Kokayi. Pursuant to its motion, such a request would inherently require a continuance of the trial

date in this matter until approximately March 12, 2019. This represents a date that is 35 days

beyond the previously modified Speedy Trial time period.

       9. Mr. Kokayi objects to the government’s request. It is essentially a motion to continue

this case, and trial, outside the Speedy trial time period.

       10. Obviously, the FISA surveillance of Mr. Kokayi was initiated years ago. In bringing

charges against Mr. Kokayi, the government was aware that the evidence against him was based

on information and evidence obtained directly from that surveillance.


                                                   2
       11. The government’s initial FISA notice was provided on August 24, 2018. Later, on

November 9, 2018, the government filed another such notice after the Indictment, and after it

was clear there would be a trial scheduled. Given the purpose of providing such notices, at that

point, the government would have anticipated that Mr. Kokayi would eventually challenge the

Constitutionality of the FISA surveillance. Thus, the government could have been obtaining

what they need to provide to the Court from that date. If the required sixty days had begun on

November 9, 2018, the government would obtain what it needs by January 9, 2019. In such a

case, there would be no reason for delay of the trial date to consider the FISA surveillance issue.

       12. Accordingly, Mr. Kokayi objects to the government’s motion.

       WHEREFORE, for the foregoing reasons, the Court should deny the Government’s

Motion for (1) Sufficient Time To Respond To FISA-Related Motion And (2) Modification Of

Trial Schedule.



                                                     Respectfully submitted,
                                                     SEITU SULAYMAN KOKAYI
                                                     By Counsel




________/s/__________
Mark Petrovich
Va. Bar # 36255
Petrovich & Walsh, P.L.C.
10605 Judicial Drive, Suite A-5
Fairfax, Virginia 22030
(703) 934-9191 (tel)
(703) 934-1004 (fax)
mp@pw-lawfirm.com (email)




                                                 3
Anthony Nourse, Esquire
Va. Bar # 40335
4151 Chain Bridge Road
Fairfax, Virginia 22030
(703) 881-9161
(703) 881-9162 (fax)
ahn@fairfaxdefense.com




                               CERTIFICATE OF SERVICE

        I hereby certify that on or before the 28th day of December, 2018, I will electronically file
the foregoing with the Clerk of Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to the following:

Kellen S. Dwyer, Esquire
Dennis M. Fitzpatrick, Esquire
Assistant United States Attorney’s Office
2100 Jamieson Avenue
Alexandria, Virginia 22314
phone: 703 299-3816
fax: 703 299-3981
Kellen.Dwyer@usdoj.gov
Dennis.Fitzpatrick@usdoj.gov

_________/s/___________________
Mark Petrovich
Virginia Bar No. 36255
Counsel for the Defendant
PETROVICH & WALSH, P.L.C.
10605 Judicial Drive, Suite A-5
Fairfax, Virginia 22030
Phone: (703) 934-9191
Fax: (703) 934-1004
mp@pw-lawfirm.com




                                                  4
